Citation Nr: 1103916	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-14 750	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability, to include asbestosis, claimed as due to in-service 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from January 
1960 to August 1960, from July 1961 to October 1961, and during 
July 1962, in the South Carolina Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2004 rating decision in which the RO, inter alia, denied 
service connection for asbestosis.  In January 2005, the 
appellant filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2005.

In his substantive appeal, the appellant requested a hearing 
before RO personnel; he subsequently withdrew this request on the 
scheduled June 2005 hearing date.

In July 2007, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After accomplishing further action, the AMC continued 
to deny the claim (as reflected in a September 2009 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

In November 2009, the Board, again, remanded the claim on appeal 
to the RO, via the AMC, for further action, to include providing 
a VA examination.  After completing the requested action, the AMC 
continued to deny the claim (as reflected in a September 2010 
SSOC) and returned this matter to the Board for further appellate 
consideration.

Consistent with the record and what the RO/AMC has actually 
adjudicated, and to give the appellant every consideration in 
this appeal, the Board has recharacterized the issue on appeal, 
as reflected on the title page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Objective evidence of record does not establish that the 
appellant was exposed to asbestos during ACDUTRA.

3.  Although the appellant does not have a definitive diagnosis 
of asbestosis, he has been diagnosed has interstitial fibrotic 
changes of his lungs, which has been attributed to post-service 
asbestos exposure, as well as chronic obstructive pulmonary 
disease attributed to a history of smoking, not asbestos 
exposure.


CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory 
disability, to include asbestosis, claimed as due to in-service 
asbestos exposure, are not met.  38 U.S.C.A. §§ 101 (22), (24), 
1101, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a November 2003 pre-rating letter, the RO 
provided notice to the appellant explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The March 2004 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Post rating, a July 2005 letter provided notice to the appellant 
regarding how to establish in-service exposure to asbestos, and a 
July 2007 letter included information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity for 
the appellant to respond, the RO readjudicated the claim on 
appeal, as reflected in the September 2009 and September 2010 
SSOCs.  Hence, the appellant is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim on appeal.   Pertinent medical evidence associated 
with the claims file consists of service treatment records, 
private treatment records, Social Security Administration 
records, VA treatment records, and the report of a May 2010 VA 
examination.  Also of record and considered in connection with 
this matter are various written documents provided by the 
appellant and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The appellant essentially alleges that he has a diagnosis of 
asbestosis, which is due to exposure to asbestos while serving on 
ACDUTRA at Fort Knox, Kentucky and Fort Jackson, South Carolina.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board observes that, with respect to the appellant's National 
Guard service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA's 
Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 
2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion 
by VA's Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the 
appellant's claim of entitlement to service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Procedure Manual contains guidelines for the 
development of asbestos exposure cases.  The guidelines indicate 
that inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and cancer 
of the lung, gastrointestinal tract, larynx, pharynx and 
urogenital system (except the prostate), with the most common 
resulting disease being interstitial pulmonary fibrosis 
(asbestosis).  The manual also acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in the 
manufacture and servicing of friction products, such as clutch 
facings and brake linings.  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).

Additionally, the manual provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  See also 
VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the Circular's 
claim-development procedures).

The Board also points out that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and that there is no presumption that a 
veteran was exposed to asbestos in service.  See Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.

Considering the record in light of the above, the Board finds 
that the claim for service connection must denied.  

The appellant argues that he was possibly exposed to asbestos 
while on ACDUTRA at Fort Jackson in 1960 and Fort Knox in 1961.  
The appellant states that in October 1961, he was moved out of 
the barracks, and the barracks were sealed and draped in plastic 
for an unknown reason.  The appellant also worked in the 
construction industry for approximately 40 years after service.  
A November 2004 VA outpatient note reflects that the appellant 
reported that he had post-service asbestos exposure from tearing 
down walls and insulation from pipes.  The appellant also noted 
at his May 2010 VA examination that he possibly had post-service 
asbestos exposure sometime during 1967 or 1968.

In August 2008, the RO contacted the South Carolina Adjutant 
General to determine if asbestos was used at Fort Jackson and/or 
Fort Knox at any time during the period of January 1960 to 
October 1961.  A response was received by VA in October 2008, 
noting that no information was found regarding any use of 
asbestos at the specified locations.

VA treatment records from November 2004 and January 2005 reflect 
that the appellant was diagnosed with interstitial lung disease.  
The appellant informed his physician that he was exposed to 
asbestos when stripping off pipes and tearing down walls during 
his construction work.  No mention of in-service exposure was 
noted.  The physician noted that the appellant's diagnosis of 
interstitial lung disease "may very well represent asbestosis."  
The physician ordered a bronchoscopy, noting that if the results 
were unrevealing for infection or other interstitial lung 
diseases, then a clinical diagnosis of asbestosis would be 
appropriate.  The appellant subsequently underwent a 
bronchoscopy, where culture specimen revealed no evidence of 
infection or malignancy.  Interstitial fibrotic changes were 
noted.  These findings, together with the clinical history, were 
found to be "suggestive of asbestosis."

On VA examination in May 2010, the appellant asserted that he may 
have been exposed to asbestos, although he was unsure, when he 
was abruptly removed from the barracks at Fort Knox in 1961.  The 
appellant stated that he had post-service experience in 
construction, where he had a possible one month exposure sometime 
in 1967 or 1968.  The appellant had over a 100 pack-per-year 
smoking history.  The appellant had dyspnea on exertion walking 
100 yards with no shortness of breath at rest.  He had a chronic 
cough.  The appellant used oxygen in the daytime, and his weight 
was stable.

On examination, the appellant had no dyspnea.  Lungs were clear 
to auscultation and percussion.  A chest x-ray from February 2010 
revealed cardiomegaly with chronic interstitial mid-lung field 
changes that may represent interstitial disease with paraseptal 
emphysematous changes.

After reviewing the appellant's medical record and claims file, 
the physician noted that the appellant clearly had some 
interstitial lung disease, as well as some pulmonary fibrosis.  
The appellant had no evidence of pleural plaques or pulmonary 
masses.  In the absence of known asbestos exposure, and in the 
absence of pleural plaquing, which would be confirmatory evidence 
that the appellant had a past history of asbestos exposure, and 
in the absence of a tissue diagnosis, the physician found that it 
would be purely speculative to opine whether the appellant's 
abnormal findings on pulmonary imaging were in fact asbestosis.  
It was clear, however, that the appellant had chronic obstructive 
pulmonary disease secondary to his long smoking history, as well 
as sleep apnea.  Neither of these diagnoses was considered 
secondary to asbestos exposure.

The physician clearly explained why he was unable to definitively 
diagnose asbestosis, in the absence of pleural plaquing, which 
would confirm the disability, or a tissue diagnosis.  While he 
did diagnose chronic obstructive pulmonary disease, the physician 
attributed such disability to the Veteran's long history of 
cigarette smoking, not asbestosis.  Thus, the May 2010 
physician's opinion does not support the Veteran's assertion that 
he has asbestosis or other pulmonary/respiratory disability due 
to in-service asbestos exposure.  

The record also reflects that the appellant has been diagnosed 
with interstitial lung disease; however, that disorder has been 
related to post-service asbestos exposure of tearing down wall 
and stripping insulation from pipes.  

The Board points out that the record includes nothing to support 
the appellant's assertions that he was exposed to asbestos in 
service or that his interstitial lung disease or other current 
pulmonary/respiratory disorder ia related to in-service asbestos 
exposure in service.  Upon inquiry, the South Carolina Adjutant 
General stated that there were no documented findings of asbestos 
at the locations where the appellant was posted for ACDUTRA.  
Even the appellant admitted at his VA examination, that he was 
unsure if the barracks contained asbestos when he was moved from 
there in 1961.  He did, however, admit to post-service exposure 
from tearing down walls and stripping insulation from pipes, and 
a VA physician diagnosed him with interstitial lung disease 
(suggestive of asbestosis) due to this post-service exposure.  

Significantly, neither the appellant nor his representative has 
presented any medical or other objective evidence to support the 
appellant's claim.  Furthermore,  as for any direct assertions by 
the appellant and/or his representative that the appellant has 
asbestosis, or that there exists a medical nexus between current 
pulmonary/respiratory disability and his ACDUTRA, such evidence 
provides no basis for allowance of the claim.  The matters of 
diagnosis and etiology upon which this claim turns are ones 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
appellant nor his representative is shown to be other than a 
layperson without appropriate medical training and expertise, 
neither is not competent to render a probative (persuasive) 
opinion on such a medical matter-namely, whether any alleged in-
service exposure of asbestos caused a current lung disability.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for asbestosis must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports a finding that the appellant has 
asbestosis or other pulmonary/respiratory disability due to in-
service asbestos exposure, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

Service connection pulmonary/respiratory disability, to include 
asbestosis, claimed as due to in-service asbestos exposure, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


